Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Cantanese and Lisel Ferguson on 4/16/2021.

The application has been amended as follows: 
Replaced claim 1 with:
1.	(CURRENTLY AMENDED) An electronic vaporizer apparatus, comprising:
an electronic vaporization unit adapted to be hand held and having an outer housing with an outlet port, at least one liquid tank located in the outer housing, a seat communicating with the outlet port having a first fastener formation, a vaporization control signal processor, and an input/output communication device connected to the vaporization control signal processor and configured for communication with a remote server via a local user device;
a mouthpiece device separate from the electronic vaporization unit and having a mouthpiece at a first end configured for engagement by a user’s mouth 
a wick for containing or receiving a liquid or mixture of liquids to be vaporized from the at least one liquid tank, the wick being mounted in the seat in the outer housing of the electronic vaporization unit or in the mouthpiece device, whereby the wick is located in the seat at least when the mouthpiece device is in releasable mating engagement with the seat;
whereby, on receipt of a control signal, which comprises information selecting an amount of liquid containing a medication, from the remote server received in part based on the mouthpiece device being in mating engagement with the seat in the electronic vaporization unit, the vaporization control signal processor is configured to control activation of the vaporizer apparatus to deliver the selected amount of the liquid containing the medication in the at least one liquid tank to the wick via at least one passageway for vaporization, and deliver a dose of vaporized medication to the mouthpiece,
wherein the at least one liquid tank comprises a first holding tank and a second holding tank located inside the outer housing for containing respective first and second liquids of the mixture of liquids to be mixed together and vaporized, 
wherein the at least one passageway comprises a first supply passageway between the first holding tank and the seat and a second supply passageway between the second holding tank and the seat, the first supply passageway comprising a first inlet port for supplying a controlled quantity of the first liquid 
the mouthpiece device comprises a first connector for supplying the controlled quantity of the first liquid from the first supply passage to the wick, and a second connector for supplying the controlled quantity of the second liquid from the second supply passage to the wick, 
the apparatus further comprising a first shutter or valve between the first supply passageway and the first connector and a second shutter or valve between the second supply passageway and the second connector, wherein the first shutter or valve and the second shutter or valve are configured to: 
open in response to the mouthpiece device being in mating engagement with the seat in the electronic vaporization unit, thereby fluidly coupling the first and second supply passageways to the first and second connectors, respectively, and
close when the mouthpiece device is not in mating engagement with the seat.

Replaced claim 2 with:
2.	(CURRENTLY AMENDED)  The apparatus of claim 1, further comprising a first pump for supplying the controlled quantity of the first liquid from the first holding tank to the wick via the first supply passageway, and a second pump for supplying the controlled quantity of the second liquid to the wick via the second supply passageway, wherein the vaporization control signal processor is configured to 

Claim 3 is cancelled.

Replaced claim 4 with:
4.	(CURRENTLY AMENDED) The apparatus of claim 1, wherein the control signal actuates pumps to supply the first and second liquids of the mixture of liquids to the wick.

Replaced claim 5 with:
5.	(CURRENTLY AMENDED) A system comprising:
at least two electronic vaporization apparatuses each according to claim 1, 
wherein a remote server is in communication with each of the at least two electronic vaporization apparatuses via one or more networks.

Replace claim 6 with:
6.	(CURRENTLY AMENDED) The system of claim 5, further comprising a remote processing device associated with a medical facility in communication with the at least two electronic vaporization apparatuses via the one or more networks.

Claims 7-9 are cancelled.


10.	(CURRENTLY AMENDED)   The apparatus of claim 1, wherein the electronic vaporization unit detects that the mouthpiece device is in mating engagement with the seat, and receives the control signal in response to said detection.

Replace claim 11 with:
11.	(CURRENTLY AMENDED)   The apparatus of claim 1, wherein the electronic vaporization unit is configured to be turned off by the vaporization control signal processor subsequent to the delivery of the dose of vaporized medication to the mouthpiece device and the electronic vaporization unit is configured to remain off until a prescribed time period has elapsed, wherein the prescribed time period is included in the control signal. 

Replace claim 13 with:
13.	(PREVIOUSLY PRESENTED)   The apparatus of claim 1, wherein the control signal is received based, in part, on a time period since a immediately preceding dose that is equal to or greater than a prescribed time period.

Claim 15 is cancelled.

Reasons for Allowance
Claims 1, 2, 4-6 and 10-14 are allowed over the prior art of record as amended by applicant on 3/23/2021 and as amended above. 
The following is an examiner’s statement of reasons for allowance: 

The closest pieces of prior art are Cameron et al. (US 2017/0303590 A1), Phillips et al. (US 2017/0172212 A1), Taluskie et al (US 2016/0007652 A1) and Bowen et al. (US 2018/0043114 A1).
The prior art fails to anticipate or make obvious, the combination of limitations recited in claim 1.
Cameron, Phillips, Taluskie disclose the claimed invention as set forth in the Final Office Action mailed 1/04/2021. The prior art of Bowen further teaches two components (101, 114) of a vaporizer that couple together (see figures 1a-1c). The device controls dosing [0045] and the device can be controlled upon identification/connection of the cartridge [0046]-[0047]. The heater is controlled when the two components are connected [0054]. A healthcare provider can adjust settings of the device [0144]-[0145] and a desired dose can be obtained from an application [0154]. 
The prior art fails to disclose or suggest “wherein the at least one passageway comprises a first supply passageway between the first holding tank and the seat and a second supply passageway between the second holding tank and the seat, the first supply passageway comprising a first inlet port for supplying a controlled quantity of the first liquid from the first holding tank to the wick, and the second supply passageway comprising a second inlet port for supplying a controlled quantity of the second liquid from the second holding tank to the wick,
the mouthpiece device comprises a first connector for supplying the controlled quantity of the first liquid from the first supply passage to the wick, and 
the apparatus further comprising a first shutter or valve between the first supply passageway and the first connector and a second shutter or valve between the second supply passageway and the second connector, wherein the first shutter or valve and the second shutter or valve are configured to: 
open in response to the mouthpiece device being in mating engagement with the seat in the electronic vaporization unit, thereby fluidly coupling the first and second supply passageways to the first and second connectors, respectively, and
close when the mouthpiece device is not in mating engagement with the seat” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/Primary Examiner, Art Unit 3785